Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 12/23/2020.

The application has been amended as follows: 

IN THE CLAIMS:
5. The gas turbine combustor according to claim 1, wherein 
the control device is configured to increase controlled variables of the diffusion gas control valve and the premixed gas control valve under the premixed fuel ratio control to increase a load of the gas turbine.
7. The gas turbine combustor according to claim 1, wherein 
a calorimeter that measures a calorific value of the premixed fuel is provided, and the control device is configured to increase controlled variables of the diffusion gas control valve and the premixed gas control valve under the premixed fuel ratio control to increase the calorific value of the premixed fuel measured by the calorimeter.

9. (Currently amended) The gas turbine combustor according to claim 1, wherein 
the premixed burner is partitioned into a plurality of partial burners each including at least a set of the premixer and the premixed fuel nozzles and arranged side by side in a circumferential direction to surround the diffusion burner, wherein each of the plurality of partial burners includes a corresponding premixed gas control valve, 
the at least one thermometer comprises a plurality of thermometers and at least one of the plurality of thermometers are [[each]] provided in at least one of the vanes for each of the plurality of partial burners, and 
the control device is configured such that, when a detection value of at least one of the plurality of thermometers exceeds the set value, the control deice reduces the opening of the premixed gas control valve corresponding to the at least one of the partial burners to which the thermometer outputting the detection value which exceeds the set value belongs, to maintain the opening of the premixed gas control valve corresponding to each of other partial burners, and to increase the opening of the diffusion gas control valve in such a manner that the sum of the flow rates of the fuels supplied to the diffusion burner and the premixed burner remains unchanged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741